Exhibit 10.1



THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (the “Amendment”) is entered into on
April 17, 2017, by and among Inland Real Estate Income Trust, Inc. (the
“Borrower”), KeyBank National Association, as “Administrative Agent” and as a
“Lender”, PNC Bank National Association, as a “Lender” and Fifth Third Bank, as
a “Lender” as shown on the signature pages hereof.

R E C I T A L S

A.       Borrower, Administrative Agent and the existing Lenders have entered
into a Credit Agreement dated as of September 30, 2015 as amended by that
certain Amendment Regarding Increase, dated January 21, 2016 and that certain
Second Amendment to Credit Agreement dated October 25, 2016 (collectively, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings given to them in the Credit Agreement.

B.       The Borrower and the Agent on behalf of the Lenders now desire to amend
the Credit Agreement in order to, among other things, modify provisions relative
to Consolidated Tangible Net Worth to be effective as of March 31, 2017 (the
“Effective Date”).

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1.            The foregoing Recitals to this Amendment hereby are incorporated
into and made part of this Amendment.

2.            As of the Effective Date, the following definition is hereby added
to Article I of the Credit Agreement:

"Excluded Tenant Replacement" means a tenant under a lease with a term of at
least three years who, pursuant to such lease, is paying rent and occupying
space (in whole or in part) at a Project that was, prior to such Excluded Tenant
Replacement taking possession of such space, most recently leased by an Excluded
Tenant that was operating as a Sports Authority.

3.            As of the Effective Date, the following definitions in Article I
of the Credit Agreement are hereby deleted in their entirety and replaced with
the following:

“Adjusted NOI” means with respect to any Project for any period, Net Operating
Income of such Project for such period less the applicable Capital Reserves;
provided, however, that in determining the Net Operating Income for any Project
with an Excluded Tenant Replacement, the Net Operating Income from such Excluded
Tenant Replacement shall be calculated as follows:

1 

 

 

(i)with respect to any Excluded Tenant Replacement that has been paying rent and
in occupancy of its space formerly leased (in whole or in part) to an Excluded
Tenant at such Project for less than a calendar quarter, but is an Excluded
Tenant Replacement as of the end of such calendar quarter, the Net Operating
Income from such Excluded Tenant Replacement shall be the pro forma Net
Operating Income expected from such Excluded Tenant Replacement for the next
calendar quarter, annualized,

(ii)with respect to any Excluded Tenant Replacement that has been paying rent
and in occupancy of its space formerly leased (in whole or in part) to an
Excluded Tenant at such Project for at least one calendar quarter but less than
two calendar quarters, the Net Operating Income from such Excluded Tenant
Replacement shall be the Net Operating Income from such Excluded Tenant
Replacement for such first calendar quarter, annualized,

(iii)with respect to any Excluded Tenant Replacement that has been paying rent
and in occupancy of its space formerly leased (in whole or in part) to an
Excluded Tenant at such Project for at least two calendar quarters but less than
three calendar quarters, the Net Operating Income from such Excluded Tenant
Replacement shall be the sum of the Net Operating Income from such Excluded
Tenant Replacement for such two calendar quarters, annualized,

(iv)with respect to any Excluded Tenant Replacement that has been paying rent
and in occupancy of its space formerly leased (in whole or in part) to an
Excluded Tenant at such Project for at least three calendar quarters but less
than four calendar quarters, the Net Operating Income from such Excluded Tenant
Replacement shall be the sum of the Net Operating Income from such Excluded
Tenant Replacement for such three calendar quarters, annualized, and

(v)with respect to any Excluded Tenant Replacement that has been paying rent and
in occupancy of its space formerly leased (in whole or in part) to an Excluded
Tenant at such Project for at least four calendar quarters, the Net Operating
Income from such Excluded Tenant Replacement shall be the sum of the Net
Operating Income from such Excluded Tenant Replacement for such four calendar
quarters.

“Consolidated Tangible Net Worth” means, as of any date of determination, an
amount equal to (a) Gross Asset Value as of such date minus (b) Consolidated
Total Indebtedness as of such date.

2 

 

 

“Net Operating Income” means, with respect any Project for any period, the sum
of the following (without duplication): (a) rents and other revenues (including
interest income) received in the ordinary course from such Project (excluding
income from Excluded Tenants but, for the avoidance of doubt, including income
from any and all Excluded Tenant Replacements) minus (b) all expenses paid or
accrued related to the ownership, operating or maintenance of such Project,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Project, but specifically excluding
general overhead expenses of the Borrower or any Subsidiary) minus (c) the
Management Fee for such Property for such period. Net Operating Income will also
be adjusted to remove any impact from straight line rents or from amortization
of intangibles pursuant to FAS 141.

4.            As of the Effective Date, Section 6.16 of the Credit Agreement is
hereby deleted in its entirety with the following:

"6.16 Consolidated Tangible Net Worth. From and after the fiscal calendar
quarter ending March 31, 2017, the Consolidated Group shall maintain, as of the
last day of each fiscal quarter based upon Borrower’s compliance certificate
required by Section 6.1(d) hereof for such fiscal quarter, a Consolidated
Tangible Net Worth of not less than $500,000,000."

5.            The Borrower hereby represents and warrants that, as of the
Effective Date, there is no Default or Unmatured Default, the representations
and warranties contained in Article V of the Credit Agreement are true and
correct in all material respects as of such date (except (i) to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall be true and correct on and
as of such earlier date, and (ii) for changes in factual circumstances disclosed
in writing to the Administrative Agent and not prohibited under the Credit
Agreement, as amended by this Amendment) and the Borrower has no offsets or
claims against any of the Lenders.

6.            As expressly modified as provided herein, the Credit Agreement
shall continue in full force and effect. Moreover, from and after the Effective
Date, the term “Credit Agreement” shall refer to the Credit Agreement as amended
by this Amendment.

7.            This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.

 

[Signature pages follow.]

3 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

INLAND REAL ESTATE INCOME TRUST, INC.,
a Maryland corporation

By:       /s/ David Z. Lichterman

Name:  David Z. Lichterman

Title:     Vice President, Treasurer and CAO

Address:

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Chief Accounting Officer

Phone: (630) 586-6590

Facsimile: (630) 586-6790

The undersigned, being the Advisor, hereby consents to the foregoing Amendment
and agrees that the Subordination Agreement which it executed and delivered
shall continue in full force and effect with respect to the Credit Agreement, as
thereby amended, and to the other Loan Documents.

IREIT BUSINESS MANAGER & ADVISOR, INC.,
an Illinois corporation

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Treasurer and CAO

[Signatures continue on next page.]

4 

 

 

The undersigned, being all of the Subsidiary Guarantors as of the date hereof,
hereby jointly and severally, (i) approve and ratify this Amendment, (ii)
confirm that they have previously joined in that certain Subsidiary Guaranty
(the “Guaranty”) dated as of September 30, 2015, and that their obligations
under the Guaranty will continue in full force and effect and (iii) agree to
fully and timely perform each and every obligation of a Subsidiary Guarantor
under such Guaranty.

IREIT NEWINGTON FAIR, L.L.C.,
a Delaware limited liability company

 

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

 

 

By:          /s/ David Z. Lichterman

Name:    David Z. Lichterman

Title:       Vice President, Treasurer and CAO

FEIN:      90-0914355

 

 

IREIT LAYTON POINTE, L.L.C.,

a Delaware limited liability company

 

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

 

 

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   61-1742279

 

 

IREIT OCEAN ISLE BEACH LANDING, L.L.C.,
a Delaware limited liability company

 

By:       INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

 

 

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   38-3942791

[Signatures continue on next page.]

5 

 



IREIT STEVENS POINT PINECREST, L.L.C.,
a Delaware limited liability company

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

By:      /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   36-4797117

IREIT WEST VALLEY CITY LAKE PARK, L.L.C.,
a Delaware limited liability company

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   36-4801758

IREIT PLEASANT PRAIRIE PLAZA, L.L.C.,
a Delaware limited liability company

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

By:      /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:  37-1777739

[Signatures continue on next page.]

6 

 




IREIT LAKE ST. LOUIS HAWK RIDGE, L.L.C.,
a Delaware limited liability company

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   35-2524228

RE INCOME OMAHA WHISPERING RIDGE, L.L.C.,

a Delaware limited liability company

By:       INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

By:       /s/ David Z. Lichterman

Name:  David Z. Lichterman

Title:     Vice President, Treasurer and CAO

FEIN:    35-2524129

IREIT FRISCO MARKETPLACE, L.L.C.,
a Delaware limited liability company

By:       INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   31-1780520

[Signatures continue on next page.]

7 

 

 

IREIT NAMPA TREASURE VALLEY, L.L.C.,
a Delaware limited liability company

 

By:       INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

 

 

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   61-1754000





IREIT YORKVILLE MARKETPLACE, L.L.C.,
a Delaware limited liability company

 

By:       INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

 

 

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   61-1759961

IREIT LAWRENCE IOWA STREET, L.L.C.,
a Delaware limited liability company

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

By:       /s/ David Z. Lichterman

Name:  David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   36-4814726

[Signatures continue on next page.]

8 

 

 

IREIT TURLOCK BLOSSOM VALLEY L.L.C.,
a Delaware limited liability company

 

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

 

 

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   38-3980485





IREIT SOUTH JORDAN OQUIRRH MOUNTAIN, L.L.C., a Delaware limited liability
company

 

By:      INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

 

 

By:       /s/ David Z. Lichterman

Name: David Z. Lichterman

Title:    Vice President, Treasurer and CAO

FEIN:   35-2545132

[Signatures continue on next page.]

9 

 

KEYBANK NATIONAL ASSOCIATION,

Individually and as Administrative Agent

By:       /s/ Kristin Centracchio

Print Name: Kristin Centracchio

Title:    Vice President

KeyBank National Association

1200 Abernathy Road NE

Suite 1550

Atlanta, GA 30328

Phone: (770) 510-2130

Facsimile: (770) 510-2195

Attention: Nathan Weyer

 

IREIT AMENDMENT

SIGNATURE PAGE OF KEYBANK NATIONAL ASSOCIATION

10 

 

PNC BANK NATIONAL ASSOCIATION

By:        /s/ Joel G. Dalson

Print Name: Joel G. Dalson

Title:    Senior Vice President

PNC Real Estate

One North Franklin Street

Suite 2150, C-LO1-21

Chicago, IL 60606

Phone: (312) 338-2226

Facsimile: (312) 384-4623

Attention: Joel G. Dalson

Email: joel.dalson@pnc.com

IREIT AMENDMENT

SIGNATURE PAGE OF PNC BANK NATIONAL ASSOCIATION

11 

 





FIFTH THIRD BANK,

an Ohio banking corporation

By:       /s/ Michael Glandt

Print Name: Michael Glandt

Title:    Vice President

Fifth Third Bank

Institutional Real Estate

222 South Riverside, 33rd Floor

Chicago, IL 60606

Phone: (312) 704-5914

Facsimile: (312) 704-7364

Attention: Michael Glandt

Email: Michael.Glandt@53.com

 

 

IREIT AMENDMENT

SIGNATURE PAGE OF FIFTH THIRD BANK

 

12 